Title: To Thomas Jefferson from James Sullivan, 23 January 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston 23d Jany 1808
                  
                  My Son Colonel Sullivan is going to Baltimore, and will probably go as far as Washington. I have requested him to wait on you with my respects; You will find him intelligent and correct in his answers to any inquiries you may be pleased to make of him. he has been very attentive to public concerns since he returned last Spring from Italy. He has been gone three years to Europe 
                  I remain with veneration and respect your most humble Servant
                  
                     James Sullivan 
                     
                  
               